Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 11/27/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/27/2020, 3/4/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 11/27/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 6-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The term “optionally” is unclear whether it further limits the claims or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (Cn 106654194).
Regarding claim 1, Guo discloses a silicon-oxygen compound, having a formula of SiOx, in which 0 <x <2, characterized in that, the silicon- oxygen compound contains both sulfur and aluminum element [0009].
Regarding claim 7, the silicon-oxygen compound has an average particle diameter Dv50 of 2 um~15 um; optionally, the silicon-oxygen compound has an average particle diameter Dv50 of 3um ~ 12um [0009].
Regarding claim 8, the silicon-oxygen compound has a specific surface area from 1 m2/g to 7 m2/g: optionally, silicon-oxygen compound has a specific surface area from 2 m2/g to 6 m2/g [0009].
Regarding claim 10, a coating layer is coated on an outer surface of the silicon-oxygen compound, and the coating layer comprises one or more of a polymer, a carbon material, and a metal compound [0042].

Regarding claim 1, a content of the sulfur element is 20 ppm ~ 300 ppm; and a mass ratio of the sulfur element to the aluminum element is from 1.5 to 13.0, regarding claim 2, the content of the sulfur element is from 30 ppm to 250 ppm, regarding claim 3, the content of the aluminum element is from 5 ppm to 150 ppm; optionally, the content of the aluminum element is from 10 ppm to 100 ppm, regarding claim 4, the mass ratio of the sulfur element to the aluminum element is from 2.0 to 10.0, Guo discloses the defects of the negative electrode material are constructed by non-metals to improve the intrinsic ion transport capacity of the material, and at the same time, the mixed conductive network of metal and SiOx improves the conductivity of the material [0010].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of the metal and non-metal dopants of Guo for the benefit of adjusting the desired ion transport capacity and the conductivity of the material.
Regarding claim 6, the silicon-oxygen compound has a powder volume resistivity under a pressure of 20 MPa of 10 Ohm cm or less; optionally, the silicon-oxygen compound has a powder volume resistivity under a pressure of 20MPa of 1Ohm cm or less, it would have been obvious to one of ordinary skill in the art at the time the invention was made to minimize the resistance of the negative electrode material of Guo for the benefit of forming a material with as much conductivity as possible.

 Regarding claim 11, Guo teaches a secondary battery, characterized in that, the secondary battery comprises the silicon-oxygen compound according to claim 1.
Regarding claim 12, Guo teaches a device, characterized in that, the device comprises at least one of the secondary battery of claim 11.


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (Cn 106654194) as applied to claim 1, in view of Kagimoto (JP 2015-185446).  
Regarding claim 9, the silicon-oxygen compound has a compacted density measured under a pressure of 5 tons (equivalent to 49KN) of 1.2g/cm3 ~ 1.7g/cm3; optionally, the silicon-oxygen compound has a compacted density measured under a pressure of 5 tons (equivalent to 49KN) of 1.3 g/cm3 ~ 1.6 g/cm3, Kagimoto teaches graphite-metal negative electrode active material particles.  The density of the negative electrode active material layer is preferably 1.2 g / cm3 or more, more preferably 1.3 g / cm3 or more, preferably 1.9 g / cm3 or less, and more preferably 1.8 g / cm3 or less. By setting the density of the negative electrode active material layer to 1.2 g / cm3 or more, it is possible to prevent a decrease in battery capacity due to an increase in the thickness of the electrodes. By setting the density of the negative electrode active material layer to 1.8 g / cm3 or less, the amount of electrolytic solution held in the gaps decreases as the gaps between particles in the electrodes decrease, and alkaline ions such as lithium (Li) ions It is possible to prevent the mobility from becoming small and the rapid charge / discharge characteristics from becoming small [0111].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the density of Guo’s active material, as taught by Kagimoto, for the benefit of good mobility of Li ions in the negative electrode.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Guo (Cn 106654194).  Guo does not disclose nor suggest:
Regarding claim 5, in X-ray diffraction pattern of the silicon-oxygen compound, there is a diffraction peak at a position where the diffraction angle 20 is 26°-30°, and the full width at half maxima of the diffraction peak is 0.8°-3.2°;
there is a diffraction peak at a position where the diffraction angle 20 is 46°-50°, and the full width at half maxima of the diffraction peak is 1.0°-4.2°;
there is a diffraction peak at a position where the diffraction angle 20 is 54°-58°, and the full width at half maxima of the diffraction peak is 0.8°-4.5°.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724